DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited H04-131736, hereinafter JP.
	With respect to Claim 1, JP discloses a sensor module [see fig 1 unless otherwise noted] comprising:
   a sensor [see section 1, third paragraph “a gas delivery pipe 11 extending to a gas chromatograph”] configured to detect a specific substance in a sample;
   a first channel [21] configured to supply a first fluid as the sample to the sensor; and
   a second channel [12] configured to supply a second fluid different from the first fluid to the sensor,
   wherein the first channel includes a first fluid buffer tank configured to hold the first fluid for a fixed time interval [See annotated figure 1 below], and
   wherein the sensor module further comprises a third channel [22] that couples the second channel and the first fluid buffer tank. 

    PNG
    media_image1.png
    535
    531
    media_image1.png
    Greyscale

	With respect to Claim 2, JP discloses the sensor module according to claim 1, wherein the second channel includes a second fluid buffer tank [13] for configured to holding the second fluid for a fixed time interval.
	With respect to Claim 4, JP discloses the sensor module according to claim 2, wherein the second channel further includes an inlet for flowing the second fluid into the second fluid buffer tank from an outside, and the third channel is joined to the inlet. See annotated figure 1 above.
	With respect to Claim 5, JP discloses the sensor module according to claim 2, further comprising: a fourth channel [14] that couples the first fluid buffer tank and the second fluid buffer tank [13]; and a fifth channel that couples the fourth channel and an outside.  See annotated figure 1 above.
	With respect to Claim 6, JP discloses the sensor module according to claim 2, further comprising: a fourth channel [14] that couples the first fluid buffer tank and the second fluid buffer tank [13]; and a fifth channel that couples the fourth channel and an outside.  See annotated figure 1 above.
	With respect to Claim 7, JP discloses the sensor module according to claim 4, further comprising: a fourth channel [14] that couples the first fluid buffer tank and the second fluid buffer tank [13]; and a fifth channel that couples the fourth channel and an outside.  See annotated figure 1 above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments

Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
	The applicant argues that JP doesn’t teach the claimed third channel because 22 is always disconnected from 21 in the figures.  However, 20 is capable of full rotation, and can be turned to connect either 30 or 22 to 21.  See figure below.

    PNG
    media_image2.png
    521
    507
    media_image2.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

                                                                                                                                                                                                     
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855